The facts as alleged in the petition for mandamus were' as follows:
.a — That the Drovers National Bank sued-relator, in justice’s court upon a promissory note, executed by the relator and, as averred indorsed and transferred by the payee to the plaintiff for a valuable consideration, before maturity.
h — That the relator under his plea of the general issu'e gave notice that he» would show on the trial that said note *3was obtained by the fraudulent representations of the payee; that the plaintiff had notice of this fact when it purchased the note; that said noté was void, because without consideration,. and set up a state of facts supporting said notice.
c — 1That relator recovered a judgment in justice’s court and the plaintiff appealed to the circuit court.
d — That at the commencement of the trial, at the circuit, the respondent asked that the pleadings be read; that upon such reading being had the respondent decided that the relator had no right to make any defense in the case; that the plaintiff was allowed to put in its evidence; that relator then offered to prove all of the facts set up in his special notice but the respondent refused to permit him to do so and directed a verdict in favor of the plaintiff.